internal_revenue_service number release date index number department of the treasury washington dc third party communication none date of communication not applicable_person to contact id no telephone number refer reply to cc tege eoeg e01 plr-t-103499-15 date date legend college trust agreement x l l dear this letter responds to a letter from your authorized representative dated date and subsequent correspondence requesting a ruling that the contractual arrangement described below will not generate unrelated_business_taxable_income to college college represents the facts as follows plr-t-103499-15 facts college is an educational_institution recognized as a tax-exempt_organization described in sec_501 and sec_170 of the internal_revenue_code_of_1986 as amended the code college maintains an endowment comprised of privately raised moneys which was established to provide economic resources for its educational activities the endowment is heavily diversified in both domestic and international markets and utilizes alternative investment strategies to reduce the overall risk of the portfolio and to enhance investment returns much of the income earned by the endowment consists of passive dividends interest rents and long- and short-term_capital_gains but some income is debt-financed or otherwise is treated as unrelated_business_taxable_income within the meaning of sec_512 of the code college uses a unit concept as a financial recordkeeping device for various college funds each fund is allocated a certain number of units of the endowment the value of each unit is determined by dividing the total value of the endowment by the number of outstanding units each fund is entitled to a periodic_payment based on the number of units owned and the annual spending rate college sets the spending rate to provide a responsible annual contribution to operations and provide a measure of protection against declining returns college’s spending policy provides that income distributed per unit will typically increase by y annually as long as the resulting spending rate is more than y and less than z of the endowment market_value trust is a charitable_remainder_unitrust described in sec_664 of the code college is the sole charitable_remainder beneficiary under the terms of the trust agreement trust’s donor is entitled to an annual payout of a unitrust_amount equal to a percentage of the net fair_market_value of trust’s assets see sec_664 the remainder_interest in trust will be distributed to college as the remainder beneficiary upon the death of the donor presently trust’s assets are invested in mutual funds managed by x college will become the sole trustee of trust prior to the exchange of assets for units in its capacity as trustee college will want to achieve greater economies of scale in the management of trust’s assets a higher and more stable investment return and a greater diversification of investment to this end as trustee college will propose to enable trust to participate indirectly in the return on college’s endowment by entering into the agreement that will provide for the exchange of trust assets for units with respect to the endowment the number of units trust will receive will be in proportion to the value of trust’s investment with respect to the endowment at the time of the issuance of the units each unit will give trust a contractual right to receive periodic_payments based on the number of units owned multiplied by the same spending rate that college uses to fund its various college funds as described above the contract will provide that trust plr-t-103499-15 can choose to either reinvest part of the periodic_payments in additional units or redeem units depending on trust’s cash requirements for meeting its minimum distribution the value of the units both at the time of acquisition and redemption will be based on the value of all underlying investment_assets held in the endowment under the contract trust will have no ownership_interest in the underlying assets of the endowment and no contractual rights with respect to other trusts also invested in units with respect to the endowment all endowment investments will continue to be made in college’s name and for college’s benefit except for the right to review the payout computation trust will have no power or right of any kind to control direct supervise recommend or review college’s business activities operations or decisions with respect to the endowment trust will not have the right to veto or opt_out of any of the underlying endowment investments when decisions are made by college regarding the endowment investments college will not be acting in its capacity as trustee of trust the contract will provide that with respect to the issuance of units college is neither a partner nor an agent of trust trust will not be or become liable for any cost expense or payment incurred or due by college or for which college is liable or responsible relating to the endowment or the underlying endowment assets other than bearing its allocable portion of the costs of management as described below college will indemnify and hold trust harmless from and against any liability arising out of any_action or inaction by college with respect to the endowment or the underlying assets college also will pay any_tax owed on unrelated_business_taxable_income earned by the endowment’s portfolio college represents that it will not assess a trustee’s fee or any other charges for its services as trustee of the trust however it may recover actual costs of administration of the trust in addition college expects to recover its actual costs of management of the endowment including the actual costs of management of trust assets as a charge against the total investment return of the endowment these costs will decrease the value of trust’s units trust is representative of a number of charitable_remainder trusts with respect to which college has and will have the sole charitable_remainder interest and for which college will be the trustee college will make units available to these trusts on the same terms as described in this letter for trust similarly college represents that it will not assess a trustee’s fee or any other charge for the administrative services it will provide as trustee of any of these trusts law and analysis sec_501 of the code in part describes as exempt from federal_income_tax entities organized and operated exclusively for charitable educational scientific and certain other purposes plr-t-103499-15 sec_511 of the code in part imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 of the code sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 of the code sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_purpose or function sec_513 of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services an activity does not lose its identity as a trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization sec_664 of the code defines a charitable_remainder_unitrust as a_trust a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 of the code and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in subparagraph a and other than qualified gratuitous transfers described in subparagraph c may be paid to or for_the_use_of any person other than an organization described in sec_170 of the code c following the termination of the payments described in subparagraph a the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 of the code or is to be retained by the trust for such a use and d with respect to each contribution of property to the trust the value determined under sec_7520 of the code of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_1_513-1 of the income_tax regulations regulations includes gross_income of an exempt_organization subject_to the tax imposed by sec_511 of the code in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization’s performance of its exempt functions plr-t-103499-15 sec_1_513-1 of the regulations provides that for purposes of sec_513 of the code the term trade_or_business has the same meaning it has in sec_162 of the code and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 of the regulations provides that in determining whether a trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued sec_1_513-1 of the regulations provides that in general gross_income derives from an unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question - the activities of producing and distributing the goods or performing the services involved - and the accomplishment of the organization’s exempt purposes sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income and is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances revrul_69_528 1969_2_cb_127 describes an organization that was formed to provide investment services on a fee basis exclusively to organizations exempt under sec_501 of the code the organization received funds from unrelated exempt_organizations and invested the proceeds in stocks reinvested the income and realized appreciation and upon request liquidated participant's interests and distributed the proceeds to the participant the service held that providing investment services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the service further held that the activity would constitute an unrelated_trade_or_business even if the services were regularly provided by one tax-exempt_organization for other tax-exempt organizations thus the service concluded that the organization was not tax exempt under sec_501 of the code because it was regularly carrying on a business of providing investment services that would be an unrelated_trade_or_business if carried on by any of the tax-exempt organizations on whose behalf it operated plr-t-103499-15 an organization described in sec_501 of the code is subject_to the tax imposed by sec_511 of the code on its unrelated_business_taxable_income as defined in sec_512 of the code see sec_511 and generally gross_income of an exempt_organization is includible in the computation of unrelated_business_taxable_income if is it income from trade_or_business such trade_or_business is regularly carried on and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization’s performance of its exempt functions see sec_1_513-1 college has represented that it will not charge a fee for the investment services it provides to trust or other similarly situated charitable_remainder trusts although trust will indirectly bear its proportional costs that college incurs in administering the endowment college is not pursuing income by providing services to trust by issuing units making and receiving payments with respect to the units and redeeming units college’s situation is also distinguishable from the entity in revrul_69_528 which provided investment services on a regular basis for a fee the service held that activity to be a trade_or_business carried on for profit and found that it was unrelated to the entitiy’s exempt_purpose because the services were provided to unrelated organizations even though the services were regularly provided by one tax-exempt_organization for the benefit of other tax-exempt organizations college represents that it will not charge any fees for the investment services it proposes to provide to trust or to other trusts rather college will only recover the actual costs of managing its endowment and administrating the trust therefore college’s services provided under the contractual arrangement as represented will not arise to a trade_or_business within the meaning of sec_513 of the code and will not generate unrelated_business_taxable_income conclusion based solely on the facts and representations submitted we rule that the contractual arrangement described herein under which the college will issue units to the trust in exchange for the assets of the trust make payments on the units and receive payments to cover costs allocable to the management of the trust assets will not generate unrelated_business_taxable_income to college the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an individual with authority to bind the taxpayer this office has not verified any of the material submitted in support of the request for rulings and such material is subject_to verification on examination plr-t-103499-15 no ruling is granted as to whether college qualifies as an organization described in sec_501 of the code and except as expressly provided above no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspects of any transaction or item_of_income set forth in the ruling letter this ruling letter is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely mary jo salins acting branch chief exempt_organizations branch tax exempt government entities
